                Case 3:19-cv-05493-RJB Document 31 Filed 10/22/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
                                         AT TACOMA
10

11      CEHAKANAK SARAY                                        CIVIL JUDGMENT
12                                 Plaintiff,                  CASE NO. 3:19-cv-05493-RJB
13                  v.

14      AMERICAN FAMILY MUTUAL
        INSURANCE GROUP SI, a Foreign
15      Corporation, and the agents or employees
        and comprised thereof,
16
                                   Defendant.
17

18
     ____   Jury Verdict. This action came to consideration before the Court for a trial by jury. The
19          issues have been tried and the jury has rendered its verdict.

20 XX_      Decision by Court. This action came to consideration before the Court. The issues have

21          been considered and a decision has been rendered.

22          THE COURT HAS ORDERED THAT

23         This case IS DISMISSED WITHOUT PREJUDICE on the following grounds:

            (1) Pursuant to Fed. R. Civ. P. 16 (f)(1) and 37 (b)(2)(A)(v), this case is dismissed
24

     Judgment
                Case 3:19-cv-05493-RJB Document 31 Filed 10/22/19 Page 2 of 2



 1          without prejudice for failing to obey a court order;

 2          (2) The Defendant’s Motion to Dismiss (Dkt. 20) is granted, in part, and this case

 3          is dismissed without prejudice;

 4         All other pending motions and deadlines ARE STRICKEN AS MOOT; and

 5         This case IS CLOSED.

 6          Dated this 22nd day of October, 2019.

                                                    William M. McCool
 7
                                                    Clerk of Court
 8
                                                    s/Tyler Campbell     l
                                                    Tyler Campbell, Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Judgment
